DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 9-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/18/2021.
Applicant’s election without traverse of Claims 1-8 in the reply filed on 11/18/2021 is acknowledged.
Claim Interpretation
The term “wear-resistant” is interpreted to mean any material with some degree of resistance to wear based on broadest reasonable interpretation.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “adjacent” in claim 1 is a relative term which renders the claim indefinite. The term “adjacent” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The examiner notes that the term “adjacent” is defined as “lying near or next to” and so it is unclear to the examiner as to how the microstructures are distributed, for example the second microstructure being adjacent to the first microstructure makes it unclear if there is a distinct point at which the regions change from the first microstructure to the second microstructure or if the microstructure gradually varies with distance, if this is the case then it would imply the existence of a microstructure between the regions defined in claims 7 and 8 where the dendritic arm spacing is 25-40 µm.  This further leads to the term adjacent being unclear when referring to the first region being adjacent with the bore, and it is unclear if other regions or materials are allowed between the first region and the bore to be considered adjacent.  The examiner interprets the term “adjacent” to be met by regions being immediately next to another region or the bore surface, or by there being additional material between the region and another region or the bore surface absent a specific indication of the contrary.
The term “coarse” in claim 3 is a relative term which renders the claim indefinite. The term “coarse” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear to the examiner if “coarse” is meant to impose any limitations as to the size of the grains of the first microstructure.  The examiner interprets the term “coarse” to be met by a microstructure with any grain size absent a specific indication of the contrary.
The term “fine” in claim 4 is a relative term which renders the claim indefinite. The term “fine” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the It is unclear to the examiner if “fine” is meant to impose any limitations as to the size of the grains of the first microstructure.  The examiner interprets the term “fine” to be met by a microstructure with any grain size absent a specific indication of the contrary.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adachi et al. (JP H10152731 A, machine translation referred to herein as English equivalent), herein Adachi.
Regarding claims 1-4 and 6-8, Adachi teaches a method of manufacturing an aluminum alloy with silicon crystals by cooling under pressure in a molding die [0009, Adachi].  Adachi teaches that this type of alloy has excellent wear resistance and heat resistance and are often used for engine blocks [0002, Adachi].
Adachi does not specifically disclose a component defining a bore and a bore surface with the instantly claimed microstructures and properties, however the examiner submits that these features would be expected to be present in the aluminum of Adachi due to having the same manufacturing steps as the instant application, specifically the same cooling rate and die casting pressure.  The examiner submits that a person of ordinary skill in the art would recognize that microstructure is affected by the cooling rate and die casting pressure and so the same microstructure properties as instantly claimed would naturally flow from similar a similar cooling rate and die casting pressure.
Specifically, the instant application manufactures the claimed component through die-casting by following the steps of:
Disposing molten metal into the cavity of the die at a pressure of 10-175 MPa [0043, instant spec.].
Forming the bore surface using a core insert [0044, instant spec.].
Solidifying the molten metal around the core insert by cooling at a rate of 0.01-1.5 °C/second [0045, instant spec.].
More specifically cooling at a rate of 0.01-1.0 °C/second in order to achieve claims 3-4 [0046, instant spec.].
Adachi similarly teaches manufacturing the aluminum alloy through die casting [0019, Adachi] by following the steps of:
Molten metal is disposed into a holding chamber [0018, Adachi] at a pressure of 950 kgf/cm2 [0024, Adachi], which examiner submits is equal to 93.2 MPa.
Cooling the molten metal at an average cooling rate of 0.15-2.0 °C/second [0019, Adachi].  The examiner notes that the overlap of the cooling rate of Adachi and that of the instant application is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Adachi does not specifically disclose the use of a bore surface, however Adachi teaches the casting of engine blocks [0002, Adachi] for which the examiner submits that the formation of bore surfaces for the piston cylinders would naturally flow.
Since Adachi discloses a similar Al alloy and similar method of manufacture as explained above, similar microstructure properties as recited in claims 1-4 and 6-8 would have been expected or would have naturally flowed absent concrete evidence to the contrary.  See MPEP 2112 & MPEP 2145(II).
Regarding claim 5, Adachi teaches the manufacturing of an aluminum alloy [0001, Adachi].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL XAVIER DUFFY whose telephone number is (571)272-2189. The examiner can normally be reached M-F 0800-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAXWELL XAVIER DUFFY/Examiner, Art Unit 1734                                                                                                                                                                                                        
/NICHOLAS A WANG/Primary Examiner, Art Unit 1734